EXHIBIT 10.51


DARDEN RESTAURANTS, INC.
2002 STOCK INCENTIVE PLAN


FY 2014 RESTRICTED STOCK AWARD AGREEMENT FOR OFFICERS


This Restricted Stock Award Agreement is between Darden Restaurants, Inc., a
Florida corporation (the “Company” or “Corporation”), and you, a person notified
by the Company, and identified in the Company’s records, as the recipient of an
Award of Restricted Stock during the Company’s fiscal year 2014. This Agreement
is effective as of the date of grant communicated to you and set forth in the
Company’s records (the “Grant Date”).


The Company wishes to award to you a number of shares of the Company’s Common
Stock, no par value (the “Common Stock”), subject to certain restrictions as
provided in this Agreement, in order to carry out the purpose of the Company’s
2002 Stock Incentive Plan (the “Plan”).


Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:


1.
Award of Restricted Stock.



The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock for that number of shares of Common Stock communicated to you
and set forth in the Company’s records (the “Shares”), on the terms and
conditions set forth in such communication, this Agreement and the Plan.


2.
Rights with Respect to the Shares.



With respect to the Shares, you shall be entitled to exercise the rights of a
shareholder of Common Stock of the Company, including the right to vote the
Shares and the right to receive cash dividends thereon as provided in Section
9(c) of this Agreement, unless and until the Shares are forfeited pursuant to
Section 5 or 7 hereof. Your rights with respect to the Shares shall remain
forfeitable at all times prior to the date or dates on which such rights become
vested, and the restrictions with respect to the Shares lapse, in accordance
with Section 3, 4 or 5 hereof.


3.
Vesting.



Subject to the terms and conditions of this Agreement, the Shares shall vest,
and the restrictions with respect to the Shares shall lapse, on the date or
dates and in the amount or amounts communicated to you and set forth in the
Company’s records if you remain continuously employed by the Company or an
Affiliate of the Company until the respective vesting dates.


4.
Change of Control.



Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions in this Agreement, upon the occurrence of a
Change of Control (as defined below) you shall become immediately and
unconditionally vested in all Shares and the


1

--------------------------------------------------------------------------------




restrictions with respect to all of the Shares shall lapse if, within two years
after the date of a Change of Control, the Company terminates your employment
for any reason other than for Cause (as defined in Section 4(e)(i) below) or
death or Disability (as defined in Section 5(a)(v) below) or you terminate
employment for Good Reason. For purposes of this Agreement, “Change of Control”
shall mean any of the following events:


(a)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then-outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this Section 4(a), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any company controlled by, controlling or under
common control with the Corporation (an “Affiliated Company”) or (D) any
acquisition pursuant to a transaction that complies with Sections 4(c)(i),
4(c)(ii) and 4(c)(iii);


(b)Individuals who, as of the date hereof, constitute the Board of Directors of
the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation (the “Board”);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;


(c)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then- outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their


2

--------------------------------------------------------------------------------




ownership immediately prior to such Business Combination of the Outstanding
Corporation Common Stock and the Outstanding Corporation Voting Securities, as
the case may be, (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or


(d)Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.


(e)For purposes of Sections 4 and 5 hereof, the following definitions shall
apply:


(i)Cause. Your employment may be terminated for Cause if the Committee
administering the Plan, after you shall have been afforded a reasonable
opportunity to appear in person together with counsel before the Committee and
to present such evidence as you deem appropriate, determines that Cause exists.
For purposes of this Agreement, “Cause” means (i) an act or acts of fraud or
misappropriation on your part which result in or are intended to result in your
personal enrichment at the expense of the Corporation and which constitute a
criminal offense under State or Federal laws or (ii) conviction of a felony.


(ii)Good Reason. For purposes of this Agreement, “Good Reason” means:


a.without your express written consent (1) the assignment to you of any duties
inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of a Change of Control or (2) any other substantial adverse change in such
position (including titles), authority or responsibilities; or


b.any failure by the Corporation to furnish you with base salary, target annual
bonus opportunity, long-term incentive opportunity or aggregate employee
benefits at a level equal to or exceeding those received by you from the
Corporation during the 90-day period preceding the date of a Change of Control,
other than (1) an insubstantial and inadvertent failure remedied by the
Corporation promptly after receipt of notice thereof given by you or (2) with
respect to aggregate employee benefits only, any such failure resulting from an
across-the-board reduction in employee benefits applicable to all similarly
situated


3

--------------------------------------------------------------------------------




employees of the Corporation generally; or


c.the Corporation’s requiring you to be based or to perform services at any
office or location more than 30 miles from the office or location at which you
were based as of immediately prior to the date of a Change of Control, except
for travel reasonably required in the performance of your responsibilities.


For purposes of this Section 4(e)(ii), any determination of “Good Reason” shall
be made by the Committee administering the Plan and shall be conclusive. Your
mental or physical incapacity following the occurrence of an event described
above in clauses (a) through (c) shall not affect your ability to terminate
employment for Good Reason and your death following termination for Good Reason
shall not affect your estate’s entitlement to payments provided hereunder upon a
termination of employment for Good Reason.


5.
Early Vesting; Forfeiture.



(a)If you cease to be employed by the Company or an Affiliate of the Company
prior to the vesting of the Shares pursuant to Section 3 or 4 hereof, your
rights to all of the unvested Shares shall be immediately and irrevocably
forfeited, including the right to vote such Shares and the right to receive cash
dividends on such Shares as provided in Section 9(c) of this Agreement, except
that:


(i)if (A) the Company or an Affiliate of the Company terminates your employment
involuntarily and not for Cause prior to the vesting of the Shares pursuant to
Section 3 or 4 hereof, (B) your combined age and years of service with the
Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings Plan) equal at least 70, and (C) you were not
designated as an officer-level employee in the Company payroll system with the
Peoplesoft identifier “OFC” or its equivalent on the Grant Date, then the Shares
will vest on a pro rata basis on the date of your termination of employment,
based on the number of full months of employment completed from the Grant Date
to the date of your termination of employment divided by the number of full
months in the vesting period for any unvested Shares, and your rights to all of
the unvested Shares shall be immediately and irrevocably forfeited;


(ii)if you retire on or after age 65 with five years of service with the Company
or an Affiliate of the Company (pursuant to the method for crediting service
under the Darden Savings Plan) (“Normal Retirement”) prior to the vesting of the
Shares pursuant to Section 3 or 4 hereof, you shall become immediately and
unconditionally vested in all Shares and the restrictions with respect to all
Shares shall lapse on the date of your Normal Retirement;


(iii)if you retire on or after age 55 with ten years of service with the Company
or an Affiliate of the Company (pursuant to the method for crediting service
under the Darden Savings Plan) but before Normal Retirement (“Early Retirement”)
and you were not designated as an officer-level employee in the Company payroll
system with the Peoplesoft identifier “OFC” or its equivalent on the Grant Date,
the Shares will vest on a pro rata basis on the date of your Early


4

--------------------------------------------------------------------------------




Retirement, based on the number of full months of employment completed from the
Grant Date to the date of your Early Retirement divided by the number of full
months in the vesting period for any unvested Shares, and your rights to all of
the unvested Shares shall be immediately and irrevocably forfeited;


(iv)if you die prior to the vesting of the Shares pursuant to Section 3 or 4
hereof, you shall become immediately and unconditionally vested in all Shares
and the restrictions with respect to all Shares shall lapse on the date of your
death. No transfer by will or the applicable laws of descent and distribution of
any Shares which vest by reason of your death shall be effective to bind the
Company unless the Committee administering the Plan shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer; or


(v)if you become Disabled (as defined below) prior to the vesting of the Shares
pursuant to Section 3 or 4 hereof, you shall become immediately and
unconditionally vested in all Shares and the restrictions with respect to all
Shares shall lapse on the date on which the Committee administering the Plan
makes the determination that you are Disabled. For purposes of this Agreement,
“Disabled” means you have a disability due to illness or injury which is
expected to be permanent in nature and which prevents you from performing the
material duties required by your regular occupation, all as determined by the
Committee administering the Plan.


6.
Restriction on Transfer.



Until the Shares vest pursuant to Section 3, 4 or 5 hereof, none of the Shares
may be sold, assigned, transferred, pledged, attached or otherwise encumbered,
and no attempt to transfer the Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the transferee with any interest or
right in or with respect to the Shares.


7.
Financial Restatements.



This Section 7 only applies to you if at any time you were or are designated as
an officer- level employee in the Company payroll system with the Peoplesoft
identifier “OFC” or its equivalent. Notwithstanding the provisions of Sections
3, 4 and 5 of this Agreement, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee administering the Plan
determines that you have knowingly participated in such fraud, then the
Committee may, in its sole and absolute discretion, at any time within two years
following such restatement, require you to, and you shall immediately upon
notice of such Committee determination, return to the Company any Shares that
vested under this Agreement and any distributions with respect to the vested
Shares (including any cash dividends or other distributions) received by you or
your personal representative and pay to the Company in cash the amount of any
proceeds received by you or your personal representative from the disposition or
transfer of any Shares, in each case during the period commencing two years
before the beginning of the restated financial period and ending on the date of
such Committee determination. In addition, all of your rights to Shares that are
not vested on the date that the Committee makes such determination shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive cash dividends on such Shares as provided in Section
9(c) of this Agreement. Notwithstanding anything to the contrary in this Section
7,


5

--------------------------------------------------------------------------------




the Committee shall have the authority and discretion to make any determination
regarding the specific implementation of this Section 7 with respect to you.


8.
Issuance and Custody of Certificates.



(a)The Company shall cause the Shares to be issued in your name, either by
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. The Shares shall
be restricted from transfer and shall be subject to an appropriate stop-transfer
order. If any certificate is issued, the certificate shall bear an appropriate
legend referring to the restrictions applicable to the Shares.


(b)If any certificate is issued, you shall be required to execute and deliver to
the Company a stock power or stock powers relating to the Shares as a condition
to the receipt of this Award of Restricted Stock.


(c)After any Shares vest pursuant to Section 3, 4 or 5 hereof, and following
payment of the applicable withholding taxes pursuant to Section 10 hereof, the
Company shall promptly cause such vested Shares (less any shares withheld to pay
taxes), free of the restrictions and/or legend described in Section 8 hereof, to
be delivered, either by book-entry registration or in the form of a certificate
or certificates, registered in your name or in the names of your legal
representatives, beneficiaries or heirs, as the case may be.


9.
Distributions and Adjustments.



(a)If any Shares vest subsequent to any change in the number or character of the
Common Stock of the Company (through any stock dividend or other distribution,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or otherwise) occurring after the Grant Date, you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Shares had vested prior to the event changing the number
or character of the outstanding Common Stock.


(b)Any additional shares of Common Stock of the Company, any other securities of
the Company and any other property (except for cash dividends or other cash
distributions) distributed with respect to the Shares prior to the date or dates
the Shares vest shall be subject to the same restrictions, terms and conditions
as the Shares to which they relate and shall be promptly deposited with the
Secretary of the Company or a custodian designated by the Secretary.


(c)Any cash dividends or other cash distributions payable with respect to the
Shares prior to the vesting of the Shares shall be distributed to you upon the
vesting of the Shares in the amount originally declared, without interest. If
the Shares are forfeited prior to vesting, any accumulated cash dividends or
other cash distributions payable in respect of such Shares shall also be
forfeited. After the Shares vest, any subsequent cash dividends or other cash
distributions payable in respect of the Shares shall be distributed to you at
the same time cash dividends or other cash distributions are distributed to
shareholders of the Company generally.


6

--------------------------------------------------------------------------------






10.
Taxes.



(a)You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Shares, the payment of
dividends on the Shares, the vesting of the Shares and any other matters related
to this Agreement. In order to comply with all applicable federal, state or
local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.


(b)In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii) having the Company withhold a portion of the Shares otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Company shares of Common Stock having a Fair Market Value
equal to the amount of such taxes. The Company will not deliver any fractional
Share but will pay, in lieu thereof, the Fair Market Value of such fractional
Share. Your election must be made on or before the date that the amount of tax
to be withheld is determined.


11.
Restrictive Covenants.



(a)Non-Disclosure.


(i)During the course of your employment, before and after the execution of this
Agreement, and as consideration for the restrictive covenants entered into by
you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under applicable law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities, (2) computer software, hardware, network and internet
technology utilized, modified or enhanced by the Company or by employee in
furtherance of employee’s duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and, (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the


7

--------------------------------------------------------------------------------




Company by any third party as to which the Company has an obligation to treat as
confidential (“Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by
employee concerning any business, transaction or potential transaction that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, specifically including those relationships that were initiated,
nourished or developed at the Company’s expense. Confidential Information does
not include data or information: (1) which has been voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by you
without authorization from the Company; (2) which has been independently
developed and disclosed by others; or (3) which has otherwise entered the public
domain through lawful means.


(ii)All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. During the term of employment and for a
period of five (5) years following the termination of your employment with the
Company for any reason, with or without cause, and upon the initiative of either
you or the Company, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party. Provided, however, that you may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event you will promptly notify the Company of
such order or subpoena to provide the Company an opportunity to protect its
interests.


(iii)Upon request by the Company and, in any event, upon termination of the your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company.


(iv)Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the applicable
law relating to Trade Secrets.


(b)
Non-Competition. You agree that, while employed by the Company and



8

--------------------------------------------------------------------------------




for a period of twenty-four (24) months following the termination of your
employment with the Company for any reason, with or without cause, whether upon
the initiative of either you or the Company (the “Restricted Period”), you will
not provide or perform the same or substantially similar services, that you
provided to the Company, on behalf of any Direct Competitor, directly (i.e., as
an officer or employee) or indirectly (i.e., as an independent contractor,
consultant, advisor, board member, agent, shareholder, investor, joint venturer,
or partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.


(i)If you are a resident of California and subject to its laws, the restrictions
set forth in paragraph (b) above shall not apply to you.


(ii)Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the- counter market.


(c)Non-Solicitation. You agree that you shall not at any time during your
employment and during the Restricted Period, on behalf of yourself or any other
Person, directly or by assisting others, solicit, induce, encourage or cause any
of the Company’s vendors, suppliers, licensees, or other Persons with whom the
Company has a contractual relationship and with whom you have had Material
Contact during the last two years of your employment, to cease doing business
with the Company or to do business with a Direct Competitor. “Material Contact”
means contact between you and a Person:
(1) with whom or which you dealt on behalf of the Company; (2) whose dealings
with the Company were coordinated or supervised by you; (3) about whom you
obtained Confidential Information in the ordinary course of business as a result
of your association with the Company; or (4) who receives products or services
authorized by the Company, the sale or provision of which results or resulted in
compensation, commission, or earnings for you within two years prior to the date
of the termination of your employment with the Company. “Person” means any
individual, firm, partnership, association, corporation, limited liability
entity, trust, venture or other business organization, entity or enterprise.


(d)Non-Recruitment. You agree that during the course of employment and during
the Restricted Period, you will not, on behalf of yourself or any other Person,
directly or by assisting others, solicit, induce, persuade, or encourage, or
attempt to solicit, induce, persuade, or encourage, any individual employed by
the Company, with whom you have worked, to terminate such employee’s position
with the Company, whether or not such employee is a full-time or temporary
employee of the Company and whether or not such employment is pursuant to a
written agreement, for a determined period, or at will. The provision of this
paragraph shall only apply to those individuals employed by the Company at the
time of solicitation or attempted solicitation. If you are a resident of
California and subject to its laws, the restrictions set forth in paragraph (c)
above and this paragraph (d) shall be limited to apply only where Employee uses
or discloses Confidential Information or Trade Secrets when engaging in the
restricted activities.


9

--------------------------------------------------------------------------------






(e)Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Award Agreement, continued
employment, specialized training, and the Confidential Information and Trade
Secrets provided to you, gives rise to the Company’s interest in restraining you
from competing with the Company and that any limitations as to time, geographic
scope and scope of activity to be restrained are reasonable and do not impose a
greater restraint than is necessary to protect Company’s Confidential
Information, Trade Secrets, good will, business relationships, employees,
economic advantages, and/or other legitimate business interests, and will not
prevent you from earning a livelihood.


(f)Survival of Covenants. The provisions and restrictive covenants in this
Section of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section. You further agree
to notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section, prior
to the commencement of any such affiliation or employment.


(g)Injunctive Relief. You acknowledge that if you breach or threaten to breach
any of the provisions of this Agreement, your actions will cause irreparable
harm and damage to the Company which cannot be compensated by damages alone.
Accordingly, if you breach or threaten to breach any of the provisions of this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief. The existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of your agreements under this
Agreement.


(h)Forfeiture. In the event that you violate the terms of this Section, you
understand and agree that in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to any
award under this Agreement, whether vested or unvested, shall be forfeited and
extinguished.


12.
General Provisions



(a)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan,


10

--------------------------------------------------------------------------------




unless otherwise defined herein. In the event that any provision of this
Agreement is inconsistent with the terms of the Plan, the terms of the Plan
shall govern. Any question of administration or interpretation arising under
this Agreement shall be determined by the Committee administering the Plan, and
such determination shall be final, conclusive and binding upon all parties in
interest.


(b)No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate of the Company. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.


(c)Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.


(d)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.


(e)Arbitration. Except for injunctive relief as set forth herein, the parties
agree that any dispute between the parties regarding this Agreement shall be
submitted to binding arbitration in Orlando, Florida pursuant to the Darden
dispute resolution program.


(f)Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida (without giving effect to the conflict of
law principles thereof). Employee agrees that the state and federal courts of
Florida shall have jurisdiction over any litigation between you and the Company
regarding this Agreement, and you expressly submit to the exclusive jurisdiction
and venue of the federal and state courts sitting in Orange County, Florida.


(g)Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:


Darden Restaurants, Inc.
Supervisor, Stock Compensation Plans 1000 Darden Center Drive
Orlando, FL 32837


(h)Award Agreement and Related Documents. This Restricted Stock Award Agreement
shall have no force or effect unless you have been notified by the Company, and
identified in the Company’s records, as the recipient of a Restricted Stock
Award grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF THE TERMS OF THIS
AGREEMENT, INCLUDING SPECIFICALLY THE RESTRICTIVE COVENANTS, BY EXECUTING THIS
AGREEMENT ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE MORGAN STANLEY
SMITH BARNEY WEBSITE WITHIN 60 DAYS OF THE


11

--------------------------------------------------------------------------------




DATE OF GRANT; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION,
EXTEND THIS DATE. FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXCUTE THIS
AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR RESTRICTED STOCK
GRANT. In connection with your Restricted Stock grant and this Award Agreement,
the following additional documents were made available to you electronically,
and paper copies are available on request directed to the Company’s Compensation
Department: (i) the Plan; and (ii) a Prospectus relating to the Plan.




12